*952ORDER
Considering the Report and Supplemental Report of the Commissioner,
IT IS HEREBY ORDERED that petitioner, Steven Dennis Carby, be granted conditional admission to the Louisiana Bar, subject to a probationary period of two years from the date of this order. Respondent is further ordered to comply with all recommendation of the Lawyer’s Assistance Program evaluator in his report dated December 15, 1998, and to provide proof of compliance to the chair of the Lawyer’s Assistance Program. In the event respondent fails to comply with the terms of this order or engages in any misconduct during the probationary period, his conditional right to practice may be terminated, or he may be subject to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement as appropriate.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana
LEMMON, J. not on panel. Rule IV, Part II, § 3.
TRAYLOR, J., dissents from the order and would deny admission.